DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-24 and 26-35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ghaffarzadegan et al (US 20190365342 A1).

With respect to claim 1, Ghaffarzadegan discloses a stethoscope system (fig.1 #10), comprising: 
a microphone device (figs.1,2A #20,28), configured to receive a plurality of sound waves from a subject and output an audio signal corresponding to the plurality of sound waves (Par.[0018] a microphone #28 of stethoscope #20 captures sound waves from the chest of a person and outputs an audio signal in the form of a phonocardiogram (PCG)); and 
a control circuit (figs.1,2B #30,32) configured to receive the audio signal from the microphone device and calculate a physiological parameter based on the audio signal (Par.[0018] a control circuit #32 of portable electronic device #30 receives the PCG from the stethoscope #20, and determines a physiological parameter, Par.[0028] “extract features”, to determine if abnormal heart sounds are present).

With respect to claim 2, Ghaffarzadegan discloses the stethoscope system of claim 1, wherein the control circuit executes an audio filter on the audio signal prior to calculating the physiological parameter (Par.[0029] classification parameters #44 comprise a plurality of kernel weight and/or filter values used to extract features of the cardiac signal).

With respect to claim 3, Ghaffarzadegan discloses the stethoscope system of claim 2, wherein the control circuit selects the audio filter from a plurality of predetermined audio filters based on at least one of a physiological feature from which the plurality of sound waves were received or an expected type of the physiological parameter (Par.[0029] classification parameters are learned and stored in a memory #34, thereby they are predetermined parameters used in the audio filtering, based on a physiological feature such as an abnormal or normal heartbeat).

With respect to claim 4, Ghaffarzadegan discloses the stethoscope system of claim 1, wherein the control circuit includes a first processing circuit (fig.2A #22) coupled to the microphone device (fig.2A #28) by a wired connection, a first communications circuit (fig.2A #26) coupled to the first processing circuit by a wired connection, a second processing circuit (fig.2B #32) remote from the first processing circuit, and a second communications circuit (fig.2B #36) configured to wirelessly receive data from the first processing circuit via the first communications circuit and provide the received data to the second processing circuit (Par.[0019-0023]).

With respect to claim 5, Ghaffarzadegan discloses the stethoscope system of claim 1, wherein the control circuit includes a database mapping each calculated physiological parameter to at least one of a time of receipt of the corresponding plurality of sound waves, a location of receipt of the corresponding plurality of sound waves, or an identifier of the subject (Par.[0025]; fig.2B #40 “user data”).

With respect to claim 6, Ghaffarzadegan discloses the stethoscope system of claim 1, wherein the microphone device is configured to receive the plurality of sound waves from at least one of a heart (Par.[0017] “heart”), a lung, an abdominal cavity, or a uterus of the subj ct.

With respect to claim 7, Ghaffarzadegan discloses the stethoscope system of claim 1, wherein the microphone device is configured to receive the plurality of sound waves from a vasculature of the subject, the vasculature including at least one of a neck vasculature or a leg vasculature.  The above claim is considered an intended use of the stethoscope system, and holds no particular patentable weight because the claim does not rely on any specific structural limitation of the claimed stethoscope for performing the reception of sound waves via the claimed vasculature body portions. Therefor the stethoscope of Ghaffarzadegan may be placed on the claimed vasculature body portions and perform the same function as the claimed invention. 

With respect to claim 9, Ghaffarzadegan discloses the stethoscope system of claim 1, wherein the control circuit is configured to output, using a display device (fig.2B #39), a visual representation of at least one of the audio signal or the physiological parameter (Par.[0061]).

With respect to claim 10, Ghaffarzadegan discloses the stethoscope system of claim 1, wherein the control circuit includes a parameter database storing a plurality of calculated physiological parameters (Par.[0029] a dataset of parameters are stored in classification model #42).

With respect to claim 11, Ghaffarzadegan discloses the stethoscope system of claim 1, wherein the control circuit is configured to output the audio signal at a first rate less than a second rate at which the plurality of sound waves are received (Par.[0030] processor #32 resamples the PCG at a different rate).

With respect to claim 12, Ghaffarzadegan discloses the stethoscope system of claim 1, wherein the control circuit is configured to estimate a physiological condition associated with the physiological parameter using a template of the physiological condition (Par.[0028] the classification model is used to estimate a normal or abnormal condition of the cardiac cycle).

With respect to claim 13, Ghaffarzadegan discloses the stethoscope system of claim 1, wherein the control circuit is configured to cause a display (fig.2B #39) remote from the microphone device to output a visual representation of the audio signal and modify the output of the visual representation based on a control signal received from a user interface (fig.2B #38) coupled to the display device (Par.[0024][0061]).

With respect to claim 14, Ghaffarzadegan discloses the stethoscope system of claim 1, wherein the control circuit maintains a database associating audio signal data to values of the physiological parameter, generates a function mapping audio signal data to values of the physiological parameter, and calculates the physiological parameter at least partially based on the function (Par.[0028-0030]).

With respect to claim 15, Ghaffarzadegan discloses the stethoscope system of claim 1, wherein the control circuit is configured to overlay a first value of the calculated physiological parameter prior to delivery of therapy to the subject to a second value of the calculated physiological parameter (Par.[0061] a notification is overlaid on display screen #39 regarding a normal or abnormal physiological parameter).

With respect to claim 16, Ghaffarzadegan discloses the stethoscope system of claim 1, wherein the control circuit is configured to receive a request to provide output corresponding to a particular physiological parameter, retrieve, from a database, a plurality of electronic audio signals corresponding to the particular physiological parameter, and cause at least one of an audio output device to output at least a subset of the plurality of electronic audio signals or communications electronics to transmit the subset of the plurality of electronic audio signals (Par.[0028-0030]).

With respect to claim 17, Ghaffarzadegan discloses the stethoscope system of claim 16, wherein the control circuit is configured to use the subset of the plurality of electronic audio signals to present a learning tool (Par.[0026]).

With respect to claim 18, Ghaffarzadegan discloses a method of operating a stethoscope (fig.1,2A #20), comprising: receiving, by a microphone device (fig.2A #28), a plurality of sound waves from a subject; outputting, by the microphone device, an audio signal corresponding to the plurality of sound waves (Par.[0018] a microphone #28 of stethoscope #20 captures sound waves from the chest of a person and outputs an audio signal in the form of a phonocardiogram (PCG)); and calculating, by a control circuit (fig.2A #22; fig.2B #32), a physiological parameter based on the audio signal (Par.[0018] a control circuit #32 of portable electronic device #30 receives the PCG from the stethoscope #20, and determines a physiological parameter, Par.[0028] “extract features”, to determine if abnormal heart sounds are present).

With respect to claim 19, Ghaffarzadegan discloses the method of claim 18, comprising: executing, by the control circuit, an audio filter on the audio signal prior to calculating the physiological parameter (Par.[0029] classification parameters #44 comprise a plurality of kernel weight and/or filter values used to extract features of the cardiac signal).

With respect to claim 20, Ghaffarzadegan discloses the method of claim 19, comprising: selecting, by the control circuit, the audio filter from a plurality of predetermined audio filters based on at least one of a physiological feature from which the plurality of sound waves were received or an expected type of the physiological parameter (Par.[0029] classification parameters are learned and stored in a memory #34, thereby they are predetermined parameters used in the audio filtering, based on a physiological feature such as an abnormal or normal heartbeat).

With respect to claim 21, Ghaffarzadegan discloses the method of claim 18, comprising: transmitting, from a first processing circuit (fig.2A #22) of the control circuit to a second processing circuit (fig.2b #32) of the control circuit, data regarding the audio signal, the first processing circuit coupled to the microphone device (fig.2A #28) by a wired connection, the second processing circuit remote from the first processing circuit to wirelessly receive data from the first processing circuit (Par.[0019-0023]).

With respect to claim 22, Ghaffarzadegan discloses the method of claim 18, comprising: maintaining, by the control circuit, a database mapping each calculated physiological parameter to at least one of a time of receipt of the corresponding plurality of sound waves, a location of receipt of the corresponding plurality of sound waves, or an identifier of the subject (Par.[0025]; fig.2B #40 “user data”).

With respect to claim 23, Ghaffarzadegan discloses the method of claim 18, comprising: receiving, by the microphone device, the plurality of sound waves from at least one of a heart (Par.[0017] “heart”), a lung, an abdominal cavity, or a uterus of the subject.

With respect to claim 24, Ghaffarzadegan discloses the method of claim 18, comprising: receiving, by the microphone device, the plurality of sound waves from a vasculature of the subject, the vasculature including at least one of a neck vasculature or a leg vasculature. The above claim is considered an intended use of the stethoscope system, and holds no particular patentable weight because the claim does not rely on any specific structural limitation of the claimed stethoscope for performing the reception of sound waves via the claimed vasculature body portions. Therefor the stethoscope of Ghaffarzadegan may be placed on the claimed vasculature body portions and perform the same function as the claimed invention. 

With respect to claim 26, Ghaffarzadegan discloses the method of claim 18, comprising: outputting, by the control circuit using a display device (fig.2B #39), a visual representation of at least one of the audio signal or the physiological parameter (Par.[0061]).

With respect to claim 27, Ghaffarzadegan discloses the method of claim 18, comprising: maintaining, by the control circuit, a parameter database storing a plurality of calculated physiological parameters (Par.[0029] a dataset of parameters are stored in classification model #42).

With respect to claim 28, Ghaffarzadegan discloses the method of claim 18, comprising: outputting, by the control circuit, the audio signal at a first rate less than a second rate at which the plurality of sound waves are received (Par.[0030] processor #32 resamples the PCG at a different rate).

With respect to claim 29, Ghaffarzadegan discloses the method of claim 18, comprising: estimating, by the control circuit, a physiological condition associated with the physiological parameter using a template of the physiological condition (Par.[0028] the classification model is used to estimate a normal or abnormal condition of the cardiac cycle).

With respect to claim 30, Ghaffarzadegan discloses the method of claim 18, comprising: causing, by the control circuit, a display (fig.2B #39) remote from the microphone device to output a visual representation of the audio signal and modify the output of the visual representation based on a control signal received from a user interface (fig.2B #38) coupled to the display device (Par.[0024][0061]).

With respect to claim 31, Ghaffarzadegan discloses the method of claim 18, comprising: maintaining, by the control circuit, a database associating audio signal data to values of the physiological parameter, generates a function mapping audio signal data to values of the physiological parameter, and calculates the physiological parameter at least partially based on the function (Par.[0028-0030]).

With respect to claim 32, Ghaffarzadegan discloses the method of claim 31, comprising: overlaying, by the control circuit, a first value of the calculated physiological parameter prior to delivery of therapy to the subject to a second value of the calculated physiological parameter (Par.[0061] a notification is overlaid on display screen #39 regarding a normal or abnormal physiological parameter).

With respect to claim 33, Ghaffarzadegan discloses the method of claim 18, further comprising: receiving a request to provide output corresponding to a particular physiological parameter; retrieving, from a database, a plurality of electronic audio signals corresponding to the particular physiological parameter; and causing at least one of an audio output device to output at least a subset of the plurality of electronic audio signals or communications electronics to transmit the subset of the plurality of electronic audio signals (Par.[0028-0030]).

With respect to claim 34, Ghaffarzadegan discloses the method of claim 33, further comprising using the subset of the plurality of electronic audio signals to present a learning tool (Par.[0026]).

With respect to claim 35, Ghaffarzadegan discloses a stethoscope system (fig.1), comprising: a microphone device (fig.2A #28) configured to receive a plurality of sound waves from a subject and output an audio signal corresponding to the plurality of sound waves (Par.[0018] a microphone #28 of stethoscope #20 captures sound waves from the chest of a person and outputs an audio signal in the form of a phonocardiogram (PCG)); and a control circuit (fig.2A #22, fig.2B #32) configured to receive the audio signal from the microphone device and maintain a record of the audio signal in memory (Par.[0019] memory #24 stores recorded PCG signals).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghaffarzadegan et al (US 20190365342 A1) in view of Tran (US 20080013747 A1).

With respect to claim 8, Ghaffarzadegan discloses the stethoscope system of claim 1, however does not disclose expressly wherein the control circuit is configured to amplify at least a portion of the audio signal.
Tran discloses a stethoscope system (fig.1) wherein a control circuit is configured to amplify at least a portion of the audio signal (fig.2 #116 “Output Amp”; Par.[0023]).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to include an amplifier in the control circuit of Ghaffarzadegan to amplify captured audio signals, as performed by Tran. The motivation for doing so would have been to amplify the PCG signals to an appropriate audible level. 

	With respect to claim 25, Ghaffarzadegan discloses the method of claim 18, however does not disclose expressly comprising: amplifying, by the control circuit, at least a portion of the audio signal.
Tran discloses a stethoscope system (fig.1) wherein a control circuit is configured to amplify at least a portion of the audio signal (fig.2 #116 “Output Amp”; Par.[0023]).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to include an amplifier in the control circuit of Ghaffarzadegan to amplify captured audio signals, as performed by Tran. The motivation for doing so would have been to amplify the PCG signals to an appropriate audible level. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Agarwal et al (US 20210169442 A1) discloses smart stethoscopes. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654